Citation Nr: 1418086	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for acne.

2.  Entitlement to service connection for lung cancer.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2013, the Veteran testified before the undersigned at a hearing.  A copy of the transcript has been reviewed and has been associated with the Veteran's Virtual VA file.  

In May and June 2013, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

Characterization of the PTSD Claim

Concerning the present claim for service connection for PTSD, the Board notes that service connection for psychoneurosis was granted by the Board in June 1978.  In effectuating the Board's grant, in July 1978, the RO assigned the Veteran a 10 percent disability rating under Diagnostic Code 9410, for psychoneurosis and anxiety.  In a January 1987 decision, the RO increased the disability rating for psychoneuroisis to 50 percent, again under Diagnostic Code 9410.

The Veteran underwent another VA compensation and pension examination in March 1987, and the examiner opined that the Veteran had an Axis I diagnosis of atypical anxiety disorder.  The examiner specified that this diagnosis represented an official change in nomenclature, and not a change in the service-connected psychiatric disorder.  Consequently, on the basis of the May 1987 examination results, in a May 1987 decision the RO adjusted the disability rating assigned to 30 percent under Diagnostic Code 9400, for anxiety.

The Veteran initiated the current claim on appeal in October 2008.  In a statement to the RO, the Veteran expressed a belief that service connection had previously been awarded for PTSD under Diagnostic Code 9411 and that VA had changed the Diagnostic Code to 9400 for anxiety many years ago.  He contended that the proper diagnosis for his service-connected psychiatric disorder was PTSD, and he felt that the proper disability evaluation should be 50 percent.  The RO responded by informing the Veteran by means of a November 2008 letter that service connection had never been in effect for PTSD; rather, service connection had originally been awarded for Psychoneurosis under Diagnostic Code 9410, and the evaluation was subsequently changed to Anxiety under Diagnostic Code 9400.  The RO told the Veteran that they interpreted his October 2008 as a request for service connection for PTSD and developed the claim accordingly.

In a February 2009 decision, the RO denied service connection for PTSD.  The RO performed a service connection analysis and determined that the evidence did not show a confirmed diagnosis of PTSD which would permit a finding of service connection.  The Veteran filed a notice of disagreement in April 2009, in which he remarked that his treating doctors had given him a diagnosis of PTSD.  In the January 2012 statement of the case (SOC), the RO characterized the issue as evaluation of anxiety disorder (claimed as PTSD) currently evaluated as 30 percent disabling.  Within the SOC, the RO performed an increased rating analysis and concluded that the 30 percent evaluation for "anxiety disorder with post traumatic stress disorder features" was continued.  The RO indicated that a higher evaluation was not warranted unless evidence showed more severe symptoms.  On his VA form 9 (Appeal to Board of Veterans' Appeals) submitted in January 2012, the Veteran's accredited representative indicated that the Veteran wanted to appeal all of the issues listed on the SOC.

On the VA form 646 (Statement of Accredited Representative in Appealed Case) submitted in February 2012, the Veteran's accredited representative remarked that the primary issue that the Veteran disagreed with was the denial of service connection for PTSD.  It was noted that the issue of service connection for PTSD was not addressed in the January 2012 SOC.  The remarks offered by the Veteran's representative centered on service connection for PTSD.

In May 2013, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge at the RO.  In addressing the issues that were on appeal, the undersigned described the issue as "increased rating for anxiety disorder rated as 30 percent disabling."  See hearing transcript, pg. 2.  The Veteran's accredited representative responded that "His focus is truly on what is called an anxiety disorder, but what he really wants it to be called is his post-traumatic stress disorder, which is now currently evaluated -- was added as a 30 percent.  This is the issue that we've been addressing both in his claim, his notice of disagreement, the Form 9 and in the 646."  See hearing transcript, pg. 2.  The undersigned responded, "And the increased rating for anxiety, what you're saying is that when you filed your initial claim in July 2008 and the rating decision that adjudicated it, it was for -- really what you were looking for was service connection for PTSD?"  See hearing transcript, pg. 3.  The Veteran responded, "Yes.  Not the 30 percent."  See hearing transcript, pg. 3.  

The evidence of record suggests that the single time the issue on appeal was described as "evaluation of anxiety disorder (claimed as PTSD) currently evaluated as 30 percent disabling" in the January 2012 SOC was a mischaracterization.  The Veteran has consistently indicated that in connection with the current appeal, the benefit he is seeking is service connection for PTSD.  The April 2009 notice of disagreement, the February 2012 VA form 646, and finally the May 2013 Board hearing all further reinforce that the benefit the Veteran is pursuing is service connection for PTSD.  Indeed, in the November 2008 duty to assist letter, the RO informed the Veteran that they were developing his claim as one for service connection, and in the February 2009 RO decision on appeal, the issue decided was one of service connection.  As such, entitlement to service connection for PTSD is how the Board has characterized the issue on appeal within this decision.

FINDINGS OF FACT

1.  On May 22, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for acne and lung cancer is requested.

2.  Extending every reasonable doubt in favor of the Veteran, the Veteran has been diagnosed with PTSD conforming to VA regulations due to in-service stressors.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for acne and lung cancer by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Resolving every reasonable doubt in favor of the Veteran, PTSD was caused by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated during his May 2013 Board hearing that he wished to withdraw his appeal for service connection for acne and lung cancer.  Hence, there remain no allegations of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.

II.  Duties to Notify and Assist

In the decision below, the Board has granted the Veteran's claim for service connection for PTSD.  Therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

III.  PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2) (2013) (pertaining to combat veterans).

In this case, the Veteran's DD Form 214 confirms that he was an infantryman and was awarded the Combat Infantryman Ribbon.  Additionally, a DD Form 215 shows that he was awarded the Purple Heart.  Indeed, the Board notes that service connection has previously been granted for the amputation of the Veteran's left leg due to a land mine injury.  As such, the presence of an in-service stressor is conceded.

Regarding the presence of a diagnosis of PTSD in conformance with VA regulations, the evidence of record is in conflict.  In connection with this claim, the Veteran was afforded VA examinations in November 2008 and June 2011.  Each of these examiners indicated that the Veteran did not meet Criterion C for a full diagnosis of PTSD, but each of them gave a diagnosis of anxiety disorder, not otherwise specified, with PTSD features.

In contrast to the November 2008 and June 2011 VA examiners, multiple private and VA treatment records dating from 1986 through the present reflect treatment for and diagnoses of PTSD.  Significantly, in April 1996 and November 2008, VA psychiatrists specifically gave the Veteran an Axis I diagnosis of PTSD.

In considering the aforementioned evidence, the Board finds that the evidence that the Veteran has a diagnosis of PTSD in accordance with VA regulations to be at least in equipoise.  In consideration of the Axis I diagnoses of record, and by extending every reasonable doubt to the Veteran, the requirement that the Veteran have a diagnosis of PTSD that meets VA regulations has been met.

Concerning the link between the Veteran's current symptoms and his in-service stressor, he has submitted a June 2013 statement from Y.B., M.D., P.A.  In this letter, Dr. B. discussed the Veteran's loss of his left leg while serving in Vietnam and opined that the loss of the leg led to his current PTSD.  The Board finds that this letter satisfies the medical nexus requirement.

By extending every reasonable doubt to the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD that meets VA regulations related to an in-service stressor.  As such, service connection for PTSD is granted.


ORDER

The appeal regarding the claim for service connection for acne is dismissed.

The appeal regarding the claim for service connection for lung cancer is dismissed.

Service connection for anxiety with PTSD is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


